DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 10-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120272453 A1 to Jaskot.
	Re Claim 1, Jaskot teaches:
	A multi-position pillow for providing cervical area support and decompression during sleep (at least [Title] “Pillow With Neck Support”), the multi-position pillow comprising: an outer cover having a soft surface texture, the outer cover being adapted to be selectively opened (at least Figs. 1-3 and [0022] “The top surface 12 and bottom surface 14 are attached along at least three of their respective edges to form an envelope”.); 
a core support removably associated with the outer cover, the core support comprising: a sloped body having a first end and a second end, wherein a downward slope of the sloped body extends from the first end to the second end; a head connected to the first end, the head comprising a hump; and a first recess disposed along a top end of the hump, the first recess forming a rounded ledge at an end of the head (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.); and 
a contouring material layer being removably associated with the outer cover, thus allowing user-selectable sleeping elevation, the contouring material layer being compressible, such that to compress over a top surface of the core support when disposed within the outer cover; wherein an association of the outer cover with the core support and the contouring material layer causes the core support to be positioned centrally within the outer cover, and the contouring material layer to be positioned atop the core support within the outer cover (at least Fig. 4 element 20 and [0027] “the pillow 10 is filled with compressible fill 20, which is inserted into the envelope formed by the top surface 12 and bottom surface 14 above the bladder 16. That is, the compressible fill 20 is inserted in an open space 18 formed between an upper surface 24 of the bladder 16 and the top surface 12”.); and 
wherein, thereby, when a user is positioned atop the contouring material layer and the core support during sleep, such that user's neck rests on the hump, cervical area support is provided, and further a tension force is induced on the user's neck, the tension force causing a decompression of the neck and thus, resulting in a relief of pressure in the cervical area (at least Fig. 4 and [0033] “This upwards force on the ends (and entire undersurface) of the elongate neck support mat 40 assists in counteracting the localized downward pressure exerted by the user's neck, thereby providing support to the user's neck”.).
Re Claim 6, Jaskot teaches:
The multi-position pillow of claim 1 (detailed with respect to claim 1),wherein the core support is constructed from polyurethane foam (at least [0041] “manufactured foam, such as polyurethane”.).


Re Claim 7, Jaskot teaches:
The multi-position pillow of claim 1, wherein the core support further comprises a second recess disposed in the head along a bottom end of the hump, the second recess having a second height, the second height being shorter than a first height of the first recess (at least Fig. 4).
Re Claim 10, Jaskot teaches:
A multi-position pillow for providing cervical area support and decompression during sleep (at least [Title] “Pillow With Neck Support”), the multi-position pillow comprising: an outer cover adapted to be selectively opened (at least Figs. 1-3 and [0022] “The top surface 12 and bottom surface 14 are attached along at least three of their respective edges to form an envelope”.); and 
a core support removably associated with the outer cover, the core support comprising: a sloped body having a first end and a second end, wherein a downward slope of the sloped body extends from the first end to the second end, the sloped body being adapted to selectively receive and provide support for a user's neck and head; a head connected to the first end, the head comprising a hump; and a first recess disposed along a top end of the hump, the first recess forming a rounded ledge at an end of the head; wherein an association of the core support with the outer cover causes the core support to be positioned centrally within the outer cover, such that the core support can provide cervical area support to a user during sleep (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.).
Re Claim 11, Jaskot teaches:
The multi-position pillow of claim 10, wherein the outer cover further comprises a middle region disposed centrally and horizontally along a front and sides of the outer cover (at least Figs. 2-3).
Re Claim 12, Jaskot teaches:
The multi-position pillow of claim 11, wherein, when the core support is associated with the outer cover, the hump of the core support is positioned along a rear of the outer cover, such that the hump is positioned away from a portion of the middle region disposed along the front of the outer cover (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.).
Re Claim 13, Jaskot teaches:
The multi-position pillow of claim 10, wherein the core support is constructed from polyurethane foam (at least [0041] “manufactured foam, such as polyurethane”.).
Re Claim 14, Jaskot teaches:
The multi-position pillow of claim 10, wherein the core support further comprises a second recess disposed in the head along a bottom end of the hump, the second recess having a second height, the second height being shorter than a first height of the first recess (at least Fig. 4).
Re Claim 15, Jaskot teaches:
A method of obtaining cervical area support and decompression using a multi-position pillow (at least [Title] “Pillow With Neck Support”), the method comprising the steps of: 
receiving the multi-position pillow, the multi-position pillow comprising: an outer cover adapted to be selectively opened (at least Figs. 1-3 and [0022] “The top surface 12 and bottom surface 14 are attached along at least three of their respective edges to form an envelope”.); and a core support removably associated with the outer cover, the core support comprising: a sloped body having a first end and a second end, wherein a downward slope of the sloped body extends from the first end to the second end, the sloped body being adapted to selectively receive and provide support for a user's neck and head; a head connected to the first end, the head comprising a hump, the hump being adapted to selectively receive and provide support for a user's head; and a recess disposed along a top end of the hump, the recess forming a rounded ledge at an end of the head; placing the multi-position pillow onto a surface, such that a face of the hump of the pillow core support is oriented to face up; and laying on a top of the multi-position pillow, such that to obtain cervical area support, the multi-position pillow providing the cervical area support at a user-selected sleeping elevation (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.).
Re Claim 17, Jaskot teaches:
The method of claim 15, wherein the laying on a top of the multi-position pillow, such that to obtain the cervical area support, is performed by: orienting the multi-position pillow on the surface, such that the hump is positioned on a near end of the multi-position pillow; and laying on the top of the multi-position pillow, such that the shoulder tops are positioned on the rounded ledge, the neck is positioned on the face of the hump, and the head is positioned on the first end of the sloped body (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaskot in view of US 20190008293 A1 to Bergman.
Re Claim 2, Jaskot teaches:
The multi-position pillow of claim 1 (detailed with respect to claim 1). 
Jaskot does not explicitly teach:
further comprising a zipper disposed along a front of the outer cover, the zipper being adapted to zip the outer cover opened and closed.
However, Bergman teaches:
further comprising a zipper disposed along a front of the outer cover, the zipper being adapted to zip the outer cover opened and closed (at least Figs. 1 and 6 and [0040] “The releasable fastener 40 may be made of a zipper or velcro. The releasable fastener 40 may extend along the length of the top sheet 212 and the bottom sheet 214 or along the width of the top sheet 212 and the bottom sheet 214. The releasable fastener 40 may extend the entire or only a portion of the length and width of the top sheet 212 and the bottom sheet 214”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow taught by Jaskot with the zipper taught by Bergman because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing zipper taught by Bergman) with a known device (pillow taught by Jaskot) with predictable results.  A person having ordinary skill would have been motivated to do so in order to “The releasable fastener 40 closes chamber 16” (Bergman [0040]).
Re Claim 3, the combination of Jaskot and Bergman teaches:
The multi-position pillow of claim 2 (detailed with respect to claim 2). 
Bergman further teaches:
wherein the outer cover further comprises a middle region disposed centrally and horizontally along a front and sides of the outer cover, a front portion of the middle region containing at least a portion of the zipper (at least Figs. 1 and 6 and [0040] “The releasable fastener 40 may be made of a zipper or velcro. The releasable fastener 40 may extend along the length of the top sheet 212 and the bottom sheet 214 or along the width of the top sheet 212 and the bottom sheet 214. The releasable fastener 40 may extend the entire or only a portion of the length and width of the top sheet 212 and the bottom sheet 214”.).
Re Claim 4, the combination of Jaskot and Bergman teaches:
The multi-position pillow of claim 3 (detailed with respect to claim 3). 
Jaskot further teaches:
wherein, when the core support is associated with the outer cover and the contouring material layer, the hump of the core support is positioned along a rear of the outer cover, such that the hump is positioned away from the front portion of the middle region (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.).
Re Claim 5, the combination of Jaskot and Bergman teaches:
The multi-position pillow of claim 3 (detailed with respect to claim 3). 
Bergman further teaches:
wherein the outer cover is constructed from lyocell fibers (at least [0039] “The envelope 30 may be made of made of cotton, linen, silk, polyester, wool, nylon, rayon, lyocell, lycra, taffeta, or a mixture of two or more thereof”.).
Re Claim 8, Jaskot teaches:
The multi-position pillow of claim 1 (detailed with respect to claim 1). 
Jaskot does not explicitly teach:
wherein the contouring material layer is a sleeve comprising shredded memory foam pieces.
However, Bergman teaches:
wherein the contouring material layer is a sleeve comprising shredded memory foam pieces (at least [0041] “chipped memory foam”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow taught by Jaskot with the shredded memory foam taught by Bergman because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing shredded memory foam taught by Bergman) with a known device (pillow taught by Jaskot) with predictable results.  A person having ordinary skill would have been motivated to do so because it provides support.
Re Claim 9, the combination of Jaskot and Bergman teaches:
The multi-position pillow of claim 8 (detailed with respect to claim 8). 
Bergman further teaches:
wherein the sleeve further comprises a zipper (at least Figs. 1 and 6 and [0040] “The releasable fastener 40 may be made of a zipper”.), such that a portion of the shredded memory foam pieces can be selectively removed from the sleeve when the zipper is unzipped for selecting a sleeping elevation (at least [0041] “The pillow 50 includes a pad 52 placed inside the envelope 530. The pad 52 has a generally rectangular shape. The pad 52 may extend the entire or only a portion of the length and width of envelope 530. The pad 52 may be made of gel covered visco foam, visco foam, or latex. The pad 52 may be a cover (e.g. cotton, linen, silk, polyester, wool, nylon, rayon) filled with fiber, down, chipped memory foam, or a mixture of two or more thereof”.).
Re Claim 16, Jaskot teaches:
The method of claim 15, wherein the multi-position pillow further comprises: a contouring material layer removably associated with the outer cover, wherein an association of the contouring material layer with the outer cover causes the contouring material layer to be positioned atop the core support within the outer cover (at least Fig. 4 element 20 and [0027] “the pillow 10 is filled with compressible fill 20, which is inserted into the envelope formed by the top surface 12 and bottom surface 14 above the bladder 16. That is, the compressible fill 20 is inserted in an open space 18 formed between an upper surface 24 of the bladder 16 and the top surface 12”.).
Jaskot does not explicitly teach:
the contouring material layer comprising: a zipper for selectively opening the contouring material layer; and shredded memory foam pieces, the shredded memory foam pieces being compressible such that to compress over a top surface of the core support when disposed within the outer cover.
However, Bergman teaches:
the contouring material layer comprising: a zipper for selectively opening the contouring material layer (at least Figs. 1 and 6 and [0040] “The releasable fastener 40 may be made of a zipper or velcro. The releasable fastener 40 may extend along the length of the top sheet 212 and the bottom sheet 214 or along the width of the top sheet 212 and the bottom sheet 214. The releasable fastener 40 may extend the entire or only a portion of the length and width of the top sheet 212 and the bottom sheet 214”.); and shredded memory foam pieces, the shredded memory foam pieces being compressible such that to compress over a top surface of the core support when disposed within the outer cover (at least [0041] “chipped memory foam”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow taught by Jaskot with the zipper taught by Bergman because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing zipper taught by Bergman) with a known device (pillow taught by Jaskot) with predictable results.  A person having ordinary skill would have been motivated to do so in order to “The releasable fastener 40 closes chamber 16” (Bergman [0040]).
Re Claim 18, the combination of Jaskot and Bergman teaches:
The method of claim 16 (detailed with respect to claim 16). 
Jaskot further teaches:
wherein the laying on a top of the multi-position pillow, such that to obtain the cervical area support, is performed by: orienting the multi-position pillow on the surface, such that the hump is positioned on a far end of the multi-position pillow; and laying on the top of the multi-position pillow, such that the contouring material layer is caused to compress over the top surface of the core support, and such that at least a portion of the neck and the head are positioned on the sloped body (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.).
Re Claim 19, the combination of Jaskot and Bergman teaches:
The method of claim 16 (detailed with respect to claim 16). 
Jaskot further teaches:
wherein the laying on a top of the multi-position pillow, such that to obtain the cervical area support, is performed by: orienting the multi-position pillow on the surface, such that the hump is positioned on a near end of the multi-position pillow; and laying on the top of the multi-position pillow, such that the contouring material layer is caused to compress over the top surface of the core support, such that at least a portion of the shoulder tops are positioned on the rounded ledge, at least a portion of the neck is positioned on the face of the hump, and at least a portion of the head is positioned on the first end of the sloped body (at least Fig. 4 element 16 and [0033] “As indicated by the force lines in FIG. 4, the water is displaced toward the edges of the bladder 16, including towards the long side 36 proximate the elongate neck support mat 40. This tends to cause an upward force on the elongate neck support mat 40 along its entire length, which helps to counteract the downward force exerted by the user's neck near the central portion of the elongate neck support”.).
Re Claim 20, the combination of Jaskot and Bergman teaches:
The method of claim 16 (detailed with respect to claim 16). 
Jaskot further teaches:
further comprising: receiving a packaging container, the multi-position pillow being removably associated with the packaging container, the packaging container comprising increment lines disposed on an interior wall of the packaging container (at least Fig. 1 and [0022] “The top surface 12 and bottom surface 14 are attached along at least three of their respective edges to form an envelope”.); 
if the sleeping elevation of the provided cervical area support is too high: opening the multi-position pillow, and removing the contouring material layer from the multi-position pillow; if the sleeping elevation of the provided cervical area support is too low: opening the multi-position pillow, and removing the contouring material layer from the multi-position pillow (at least [0029] “he pocket 42 may be formed from fabric or formed as an integral part of the upper surface 24 of the bladder 16. For example, a pocket of fabric may be formed using material similar to that used to form the top surface 12 and bottom surface 12”.); 
Bergman further teaches:
opening the contouring material layer via the zipper, such that to expose the shredded memory foam pieces for removing the shredded memory foam pieces; and removing a portion of the shredded memory foam pieces and placing the portion of the shredded memory foam pieces into the packaging container until an amount of the shredded memory foam pieces placed within the packaging container reaches one of the increment lines (at least [0042] “The pillow 60 includes an insert 62 placed in the chamber 616. The insert 62 has a generally rectangular shape. The insert 62 may extend the entire or only a portion of the length and width of chamber 616. The insert 62 may be made of gel covered visco foam, visco foam, or latex”.);
opening the contouring material layer via the zipper, such that to expose the shredded memory foam pieces for adding additional shredded memory foam pieces; placing a portion of the additional shredded memory foam pieces into the packaging container until an amount of the portion of the additional shredded memory foam pieces placed within the packaging container reaches one of the increment lines; and adding the amount of the portion of the additional shredded memory foam pieces to the contouring material layer; closing the contouring material layer via the zipper and placing the contouring material layer back into the multi-position pillow; and closing the multi-position pillow and laying on the top of the multi-position pillow (at least Figs. 1 and 6 and [0040] “The releasable fastener 40 may be made of a zipper or velcro. The releasable fastener 40 may extend along the length of the top sheet 212 and the bottom sheet 214 or along the width of the top sheet 212 and the bottom sheet 214. The releasable fastener 40 may extend the entire or only a portion of the length and width of the top sheet 212 and the bottom sheet 214”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673